Citation Nr: 1031447	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as 
melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J. C. C.


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from April 1971 to July 1973.  
He had service in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the RO.  

In June 2010, during the course of the appeal, the Veteran had a 
video conference with the Acting Veterans Law Judge whose 
signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional 
development of the record is warranted, prior to further 
consideration by the Board.  Accordingly, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

During his video conference with the undersigned Acting Veterans 
Law Judge, the Veteran testified that his skin disorder was the 
result of exposure to Agent Orange in the Republic of Vietnam and 
to frequent, unprotected sun exposure as a light weapons 
infantryman.  He stated that for many years after service, he had 
been treated for skin disorder by a Dr. G. W.  He also stated 
that several years prior to his treatment by Dr. W., he had been 
treated by a rural doctor named Kathy.  In addition, he indicated 
that he had received treatment for his skin disorder at a large 
hospital near Memphis.  

In June 2009, during the course of the appeal, the RO requested, 
without success, that the Veteran complete a VA form allowing VA 
to obtain Dr. W's records.  During his video conference, the 
Veteran testified that he had not received the form in question.  
However, it was noted that Dr. W. would be willing to cooperate 
in any way he could.  In any event, records of that treatment 
have not been associated with the claims folder.  However, they 
could well be relevant to the Veteran's appeal.

During the video conference, Dr. J. C. C. testified that he had 
seen the Veteran's skin disorder and found the associated lesions 
consistent with chloracne.  

As to the claimed sun exposure, the Board finds the Veteran's 
testimony consistent with the circumstances, conditions, or 
hardships of his duties as a light weapons infantryman in the 
Republic of Vietnam.  Therefore, the Board finds his testimony 
credible that he did, in fact, have such exposure.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009).  

To date, the Veteran has not had a VA dermatologic examination to 
determine the nature and etiology of any skin disorder found to 
be present.

Inasmuch as there may be outstanding relevant evidence which 
could support the Veteran's appeal, the case is REMANDED for the 
following action:

1.  Request that the Veteran provide the 
name and address of all VA and private 
health care providers who treated him (or 
the institutions where he was treated) for 
a skin disorder after his discharge from 
service.  This should include, but is not 
limited to, a rural doctor named Kathy, a 
large hospital near Memphis, and Dr. G. W.  
Also request that the Veteran provide the 
dates of such treatment.

When the foregoing actions have been 
completed, request records of the 
Veteran's treatment directly from the 
health care providers and institutions 
identified by the Veteran.  Such records 
should include, but are not limited to, 
discharge summaries, consultation reports, 
X-ray reports, laboratory studies, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records.  Also 
request that the Veteran provide any such 
records he may have in his possession.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the records are held by a Federal 
department or agency, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2009).

If the requested records are unavailable 
and are held by a non-Federal department or 
agency, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(e) (2009).

2.  When the actions in part 1 have been 
completed, and records have been obtained 
to the extent available, schedule the 
Veteran for a dermatologic examination to 
determine the nature and etiology of any 
skin disorder found to be present.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand. 

If a skin disorder(s) is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis.  In so 
doing, the examiner must rule in or rule 
out the presence of chloracne.

For each skin disorder so identified, the 
examiner must render an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (50/50 chance) that 
each such disorder is related to the 
Veteran's service.  In so doing, the 
examiner must consider whether each skin 
disorder is related to the Veteran's 
exposure to Agent Orange during his service 
in the Republic of Vietnam or to his sun 
exposure during that service.  The examiner 
is asked to reconcile all conflicting 
medical evidence and opinions, specifically 
addressing Dr. J. C. C.'s testimony at the 
June 2010 Board hearing opining the 
Veteran's lesions are consistent with 
chloracne.

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009). 

In the event that the Veteran does not 
report for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  In this regard, it should be 
noted whether any notice that was sent was 
returned as undeliverable.

3.  When the actions in parts 1 and 2 have 
been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to service 
connection for a skin disorder, claimed as 
melanoma.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

